I dissent.
The decedent was in the stirrup of the second car back trying to make the automatic coupler work by the use of the pin lifter as it should do when properly applied. The slack was in, or at least the train was backing slowly, and the jury could so find. There *Page 619 
was no pull. The fireman, two cars and the tender away, saw the decedent turn the switch and get on the car. He was attentive to the movement. He says the decedent stepped on the pin lifter "at least half a dozen times anyhow, if not more." If all was right it should have worked. That is what safety appliances are for.
The decedent then got down from the car and disappeared between the second and third cars. The hose broke and the air set. The decedent was pinned between the couplers and crushed to death.
The decedent was a man of 25 and of short railway experience — from August 4 to September 7. Before that he had worked on a farm except for about a year in a factory. He was a so-called "green" hand. The conductor said that the reason why he and the rear brakeman switched was because the decedent "was a new man and I was a new man as a conductor, and I didn't want to see the man get hurt." The decedent may have been negligent. His negligence would go only to damages. If a defective safety appliance was the cause, neither contributory negligence nor assumption of risk would be a defense. To make a recovery of course there must have been a defective appliance or negligence of the defendants. It may be that it was because of the defective pin lifter failing to work that the deceased was caught. The deceased's res gestae statement was:
"I couldn't get the pin with the pin lifter, and I had to step in between, and while I was lining up the draw bar, he came back on me."
Holding that the deceased assumed the risk as a matter of law is going a great way; and if his death is to be ascribed to his own fault, it is calling contributory negligence assumption of risks. It is to be gathered from what occurred when the motion for judgment notwithstanding the verdict was granted it was thought by the court that testimony present and essential to a recovery was untrue. In my judgment its credit was for the jury.
HILTON, J.
I dissent.
LORING, J. took no part. *Page 620 
                            AFTER REARGUMENT.
On April 10, 1931, the following opinion was filed: